Art Unit: 2627
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/21 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al., US Patent Publication 2002/0163514 in view of Fuchikami, US Patent Publication 2008/0007640 in view of Dearn et al., US Patent Publication 2017/0031527.
Regarding independent claim 1, Nagai et al. teaches a light emitting element matrix panel input device (device shown in figure 1 that includes display unit 1 of figure 1), comprising: 
paragraph 0036 describes “a display unit 1 provided with a plurality of LEDs, which are light emitting elements, aligned in a matrix with m row and n column (m and n are integers equal to 2 or greater)” in figure 1, as described further in paragraph 0037), and comprising M first axis input terminals (to receive input from “a vertical driving unit 2 (common driver) for selecting the respective rows in the display unit 1 based on a common address signal and applying a current to the respective row” as given in paragraph 0036) and N second axis input terminals (to receive input from “horizontal driving units 3 (LED Driver 1 through LED Driver N), which are driving circuits for supplying a driving current to the respective columns in the display unit 1 through a plurality of current supply lines based on image display data corresponding to the selected row” as recited in paragraph 0036); 
a control circuit (driving control circuit 4 of figure 1) coupled to the M first axis input terminals and the N second axis input terminals (to allow control described in paragraphs 0028-0030 and 0042); and 
a receiving device coupled to the control circuit (paragraph 0043 explains how the LED receives the driving signals such that the receiving circuitry of the LED is the receiving device and is coupled to the control circuit to receive driving information); 
wherein in a first axis signal time period (time during which the vertical driving units are controlled), the control circuit simultaneously outputs M first axis coordinate signals to the M first axis input terminals, wherein the first axis coordinate signals carry different first axis digital information (paragraph 0044 explains how a signal of different first axis digital information from the vertical driving unit 2 is outputted and used to control the lighting of the display unit 1, as explained further in paragraph 0045); 
wherein in a second axis signal time period (time during which the horizontal driving units are controlled), the control circuit simultaneously outputs N second axis coordinate signals to the corresponding N second axis input terminals, wherein the second axis coordinate signals carry different second axis digital information (paragraph 0043 explains how the “horizontal driving units 3 are connected to the LEDs 11 aligned on the respective current supplying lines L2 in the column direction, and perform dynamic lighting by successively supplying a current to the LEDs in the vertical direction in sync with the switching by the vertical driving unit 2” where each signal is the different digital information that is supplied to each LED to drive it); 
wherein when the receiving device is close to the (I, J) light emitting element, and the Ith first axis digital information and the Jth second axis digital information are decoded, the control circuit illuminates the (I, J) light emitting element (paragraph 0045 explains how the lighting is controlled based on the combination of the horizontal and decoded vertical signals), 
where M, N, I and J are natural numbers, I is smaller than or equal to M, and J is smaller than or equal to N  (to access different pixels within the display unit).
Nagai et al. does not specify a receiving device coupled to the control circuit for receiving optical signal from at least one of MxN light emitting elements and he Jth first axis digital information and the Jth second axis digital information are decoded from an optical signal output from the (I, J) light emitting element. Fuchikami et al. teaches a receiving device for receiving optical signal from at least one of MxN light emitting paragraph 0009 explains that “the output current iz commensurate with the conductivity of the transistor 53 (that is, the amount of light received by the photodiode 51) is outputted through the received optical signal output line 57” such that the receiving device receives the optical signal of the light emitting element of the photodiode 51 of the array of figure 1, as also given in paragraphs 0061 and 0073) and the Jth first axis digital information and the Jth second axis digital information are decoded from an optical signal output from the (I, J) light emitting element (paragraphs 0036 and 0037 explain the decoding of the final optical signal based on the connections to the input of the decoder).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the connections taught by Fuchikami et al. into the system of Nagai et al. The rationale to combine would be to further enhance the detection accuracy and sensitivity (paragraph 0075 of Fuchikami et al.).
Nagi et al. and Fuchikami et al. do not specify that the receiving device is moveable and can be moved by a user to interact with the device. Dearn et al. teaches that the receiving device is moveable and can be moved by a user to interact with the device (stylus 40 of figure 2 that is given in paragraph 0140 that “the stylus 34 may further include a photo detector 40 for capturing modulated light signals from said light source 38” to be a moveable receiving device that the user can move for interactions with the device “to enable two-way communication between the stylus and the host computing device” as given in paragraph 0140). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the receiving device stylus taught by Dearn et al. into the system of Nagai et al. and Fuchikami et al. The paragraph 0140 of Dearn et al.).
Regarding claim 2, Nagai et al. teaches the light emitting element matrix panel input device according to claim 1, wherein the MxN light emitting elements are light emitting diodes (paragraph 0036 describes the light emitting elements as a plurality of LEDs, or light emitting diodes as given in paragraph 0002).
Regarding claim 5, Nagai et al. teaches the light emitting element matrix panel input device according to claim 1. Nagai et al. does not teach the device wherein the receiving device comprises: 
a photodiode comprising an anode and a cathode, wherein the anode of the photodiode is coupled to a common voltage; and 
an amplifier circuit comprising an input terminal and an output terminal, wherein the input terminal of the amplifier circuit is coupled to the cathode of the photodiode.
Fuchikami et al. teaches the device wherein the receiving device comprises: 
a photodiode (PD of figures 4 as described in paragraph 0072) comprising an anode and a cathode (as given in paragraphs 0072-0073), wherein the anode of the photodiode is coupled to a common voltage (paragraph 0072 recites that “the anode of the photodiode PD is connected to a common point (in FIG. 4, a point to which the pulse voltage Vrst is applied)” as depicted in figure 4); and 
an amplifier circuit (AMP1 of figure 4) comprising an input terminal and an output terminal (shown in figure 4 and described in paragraph 0073), wherein the input terminal of the amplifier circuit is coupled to the cathode of the photodiode (paragraph 0073 recites that “the cathode of the photodiode PD is connected only to the one end of the capacitor C1 and to an input terminal of the current output amplifier AMP1 (the gate of the transistor N1)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the connections taught by Fuchikami et al. into the system of Nagai et al. The rationale to combine would be to further enhance the detection accuracy and sensitivity (paragraph 0075 of Fuchikami et al.).
Regarding claim 6, Fuchikami et al. teaches further the light emitting element matrix panel input device according to claim 5, wherein the receiving device further comprises: 
an edge detecting circuit (to receive and process output of amplifier circuit as given in paragraph 0073), which is coupled to the output terminal of the amplifier circuit (paragraph 0073 describes the output of the amplifier circuit), and detects a time interval of pulses outputted from the amplifier circuit to decode coordinate information (paragraphs 0036-0037 explains how the row and column decoders are used to decode coordinate information from the detected information of paragraph 0040 where the receipt of a signal is a detection and processing of the pulses of the signal).
Regarding independent claim 7, Nagai et al. teaches a light emitting element matrix panel input device (device shown in figure 1 that includes display unit 1 of figure 1), comprising: 
a light emitting element panel comprising N light emitting elements (paragraph 0036 describes “a display unit 1 provided with a plurality of LEDs, which are light emitting elements, aligned in a matrix with m row and n column (m and n are integers equal to 2 or greater)” in figure 1, as described further in paragraph 0037); 
driving control circuit 4 of figure 1) having N input/output ports respectively and correspondingly coupled to the N light emitting elements (to allow control described in paragraphs 0028-0030 and 0042); 
a receiving device coupled to the control circuit (paragraph 0043 explains how the LED receives the driving signals such that the receiving circuitry of the LED is the receiving device and is coupled to the control circuit to receive driving information); 
wherein in a detection period, the control circuit simultaneously outputs N coordinate signals to the N light emitting elements, wherein the Ith coordinate signal carries Ith digital information  (paragraph 0043 explains how the “horizontal driving units 3 are connected to the LEDs 11 aligned on the respective current supplying lines L2 in the column direction, and perform dynamic lighting by successively supplying a current to the LEDs in the vertical direction in sync with the switching by the vertical driving unit 2” where each signal is the different digital information that is supplied to each LED to drive it); 
wherein when the receiving device is close to the Jth specific light emitting element, and the Jth digital information is decoded, the control circuit illuminates the Jth light emitting element (paragraph 0045 explains how the lighting is controlled based on the combination of the horizontal and decoded vertical signals), 
where N, I and J are natural numbers, I is smaller than or equal to N, and J is smaller than or equal to N (to access different pixels within the display unit).
Nagai et al. does not specify a receiving device coupled to the control circuit for receiving optical signal from at least one of N light emitting elements and the Jth digital information is decoded from an optical signal output from the Jth light emitting element. paragraph 0009 explains that “the output current iz commensurate with the conductivity of the transistor 53 (that is, the amount of light received by the photodiode 51) is outputted through the received optical signal output line 57” such that the receiving device receives the optical signal of the light emitting element of the photodiode 51 of the array of figure 1, as also given in paragraphs 0061 and 0073) and the Jth digital information is decoded from an optical signal output from the Jth light emitting element (paragraphs 0036 and 0037 explain the decoding of the final optical signal based on the connections to the input of the decoder).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the connections taught by Fuchikami et al. into the system of Nagai et al. The rationale to combine would be to further enhance the detection accuracy and sensitivity (paragraph 0075 of Fuchikami et al.).
Nagi et al. and Fuchikami et al. do not specify that the receiving device is moveable and can be moved by a user to interact with the device. Dearn et al. teaches that the receiving device is moveable and can be moved by a user to interact with the device (stylus 40 of figure 2 that is given in paragraph 0140 that “the stylus 34 may further include a photo detector 40 for capturing modulated light signals from said light source 38” to be a moveable receiving device that the user can move for interactions with the device “to enable two-way communication between the stylus and the host computing device” as given in paragraph 0140). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the receiving device stylus taught by Dearn et al. into the system of Nagai et al. and Fuchikami et al. The paragraph 0140 of Dearn et al.).
Regarding claim 8, Nagai et al. teaches the light emitting element matrix panel input device according to claim 7, wherein the N light emitting elements are light emitting diodes  (paragraph 0036 describes the light emitting elements as a plurality of LEDs, or light emitting diodes as given in paragraph 0002).
Regarding claim 10, Nagai et al. teaches the light emitting element matrix panel input device according to claim 7. Nagai et al. does not teach the device wherein the receiving device comprises: 
a photodiode comprising an anode and a cathode, wherein the anode of the photodiode is coupled to a common voltage; 
an amplifier circuit comprising an input terminal and an output terminal, wherein the input terminal of the amplifier circuit is coupled to the cathode of the photodiode; and 
an edge detecting circuit, which is coupled to the output terminal of the amplifier circuit, and detects a time interval of pulses outputted from the amplifier circuit to decode coordinate information.
Fuchikami et al. teaches the device wherein the receiving device comprises: 
a photodiode (PD of figures 4 as described in paragraph 0072) comprising an anode and a cathode (as given in paragraphs 0072-0073), wherein the anode of the photodiode is coupled to a common voltage (paragraph 0072 recites that “the anode of the photodiode PD is connected to a common point (in FIG. 4, a point to which the pulse voltage Vrst is applied)” as depicted in figure 4); 
AMP1 of figure 4) comprising an input terminal and an output terminal (shown in figure 4 and described in paragraph 0073), wherein the input terminal of the amplifier circuit is coupled to the cathode of the photodiode (paragraph 0073 recites that “the cathode of the photodiode PD is connected only to the one end of the capacitor C1 and to an input terminal of the current output amplifier AMP1 (the gate of the transistor N1)”); and 
an edge detecting circuit (to receive and process output of amplifier circuit as given in paragraph 0073), which is coupled to the output terminal of the amplifier circuit (paragraph 0073 describes the output of the amplifier circuit), and detects a time interval of pulses outputted from the amplifier circuit to decode coordinate information (paragraphs 0036-0037 explains how the row and column decoders are used to decode coordinate information from the detected information of paragraph 0040 where the receipt of a signal is a detection and processing of the pulses of the signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the connections taught by Fuchikami et al. into the system of Nagai et al. The rationale to combine would be to further enhance the detection accuracy and sensitivity (paragraph 0075 of Fuchikami et al.).
Regarding independent claim 11, Nagai et al. teaches a light emitting element matrix panel input device (device shown in figure 1 that includes display unit 1 of figure 1), comprising: 
a light emitting element matrix comprising MxN light emitting elements (paragraph 0036 describes “a display unit 1 provided with a plurality of LEDs, which are light emitting elements, aligned in a matrix with m row and n column (m and n are integers equal to 2 or greater)” in figure 1, as described further in paragraph 0037), and comprising M first axis input terminals (to receive input from “a vertical driving unit 2 (common driver) for selecting the respective rows in the display unit 1 based on a common address signal and applying a current to the respective row” as given in paragraph 0036) and N second axis input terminals (to receive input from “horizontal driving units 3 (LED Driver 1 through LED Driver N), which are driving circuits for supplying a driving current to the respective columns in the display unit 1 through a plurality of current supply lines based on image display data corresponding to the selected row” as recited in paragraph 0036); 
a control circuit (driving control circuit 4 of figure 1) coupled to the M first axis input terminals and the N second axis input terminals (to allow control described in paragraphs 0028-0030 and 0042); 
a receiving device coupled to the control circuit (paragraph 0043 explains how the LED receives the driving signals such that the receiving circuitry of the LED is the receiving device and is coupled to the control circuit to receive driving information); 
wherein a signal time period is divided into N scan signal time periods, and in each of the scan signal time periods (based on time division technique discussed in paragraph 0032), the control circuit simultaneously outputs M first axis coordinate signals to the M first axis input terminals, wherein the first axis coordinate signals carry different first axis digital information  (paragraph 0043 explains how the “horizontal driving units 3 are connected to the LEDs 11 aligned on the respective current supplying lines L2 in the column direction, and perform dynamic lighting by successively supplying a current to the LEDs in the vertical direction in sync with the switching by the vertical driving unit 2” where each signal is the different digital information that is supplied to each LED to drive it); 
wherein when the receiving device is close to the (I, J) light emitting element, and the Ith first axis digital information is decoded in the Jth first axis signal time period, the control circuit illuminates the (I, J) light emitting element (paragraph 0045 explains how the lighting is controlled based on the combination of the horizontal and decoded vertical signals), 
where M, N, I and J are natural numbers, I is smaller than or equal to M, and J is smaller than or equal to N  (to access different pixels within the display unit).
Nagai et al. does not specify a receiving device coupled to the control circuit for receiving optical signal from at least one of MxN light emitting elements and the Ith first axis digital information and the Jth second axis digital information is decoded in the Jth first axis signal time period from an optical signal output from the (I, J) light emitting element. Fuchikami et al. teaches a receiving device for receiving optical signal from at least one of MxN light emitting elements (paragraph 0009 explains that “the output current iz commensurate with the conductivity of the transistor 53 (that is, the amount of light received by the photodiode 51) is outputted through the received optical signal output line 57” such that the receiving device receives the optical signal of the light emitting element of the photodiode 51 of the array of figure 1, as also given in paragraphs 0061 and 0073) and the Ith first axis digital information and the Jth second axis digital information is decoded in the Jth first axis signal time period from an optical signal output from the (I, J) light emitting element (paragraphs 0036 and 0037 explain the decoding of the final optical signal based on the connections to the input of the decoder).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the connections taught by Fuchikami et al. into the system of Nagai et al. The rationale to combine would be to further enhance the detection accuracy and sensitivity (paragraph 0075 of Fuchikami et al.).
Nagi et al. and Fuchikami et al. do not specify that the receiving device is moveable and can be moved by a user to interact with the device. Dearn et al. teaches that the receiving device is moveable and can be moved by a user to interact with the device (stylus 40 of figure 2 that is given in paragraph 0140 that “the stylus 34 may further include a photo detector 40 for capturing modulated light signals from said light source 38” to be a moveable receiving device that the user can move for interactions with the device “to enable two-way communication between the stylus and the host computing device” as given in paragraph 0140). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the receiving device stylus taught by Dearn et al. into the system of Nagai et al. and Fuchikami et al. The rationale to combine would be to enable two-way communication between the stylus and the host computing device (paragraph 0140 of Dearn et al.).
Regarding claim 12, Nagai et al. teaches the light emitting element matrix panel input device according to claim 11, wherein the MxN light emitting elements are light emitting diodes (paragraph 0036 describes the light emitting elements as a plurality of LEDs, or light emitting diodes as given in paragraph 0002).
Regarding claim 15, Nagai et al. teaches the light emitting element matrix panel input device according to claim 11. Nagai et al. does not teach the device wherein the receiving device comprises: 
a photodiode comprising an anode and a cathode, wherein the anode of the photodiode is coupled to a common voltage; 
an amplifier circuit comprising an input terminal and an output terminal, wherein the input terminal of the amplifier circuit is coupled to the cathode of the photodiode; and 
an edge detecting circuit, which is coupled to the output terminal of the amplifier circuit, and detects a time interval of pulses outputted from the amplifier circuit to decode coordinate information.
Fuchikami et al. teaches the device wherein the receiving device comprises: 
a photodiode (PD of figures 4 as described in paragraph 0072) comprising an anode and a cathode (as given in paragraphs 0072-0073), wherein the anode of the photodiode is coupled to a common voltage (paragraph 0072 recites that “the anode of the photodiode PD is connected to a common point (in FIG. 4, a point to which the pulse voltage Vrst is applied)” as depicted in figure 4); 
an amplifier circuit (AMP1 of figure 4) comprising an input terminal and an output terminal (shown in figure 4 and described in paragraph 0073), wherein the input terminal of the amplifier circuit is coupled to the cathode of the photodiode (paragraph 0073 recites that “the cathode of the photodiode PD is connected only to the one end of the capacitor C1 and to an input terminal of the current output amplifier AMP1 (the gate of the transistor N1)”); and 
to receive and process output of amplifier circuit as given in paragraph 0073), which is coupled to the output terminal of the amplifier circuit (paragraph 0073 describes the output of the amplifier circuit), and detects a time interval of pulses outputted from the amplifier circuit to decode coordinate information (paragraphs 0036-0037 explains how the row and column decoders are used to decode coordinate information from the detected information of paragraph 0040 where the receipt of a signal is a detection and processing of the pulses of the signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the connections taught by Fuchikami et al. into the system of Nagai et al. The rationale to combine would be to further enhance the detection accuracy and sensitivity (paragraph 0075 of Fuchikami et al.).
Claims 3-4, 9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al., US Patent Publication 2002/0163514 in view of Fuchikami et al., US Patent Publication 2008/0007640 in view of Dearn et al., US Patent Publication 2017/0031527, further in view of Friedrich, US Patent Publication 20050233696.
Regarding claim 3, Nagai et al. and Fuchikami et al. and Dearn et al. teaches the light emitting element matrix panel input device according to claim 1 and Nagai et al. also teaches wherein pulse widths of the M first axis coordinate signals change according to brightness of the corresponding light emitting element (paragraphs 0024-0025 explain that the luminance or brightness of the LED is controllable based on the control signals delivered as given in paragraphs 0026-0027 and 0029). Nagai et al. and Fuchikami et al. and Dearn et al. do not teach the device wherein each of the M first 
Friedrich teaches the device wherein each of the M first axis coordinate signals (data signal depicted in figure 1 and described as an information packet in paragraph 0060-0061) comprises a header field (header section 2 of figure 1), a data field (middle section 3 or data field 5 of figure 1) and a trailer field (trailer section 4 of figure 1), wherein: when data in the data field is a first logic, a pulse interval of the M first axis coordinate signals is equal to a first interval (paragraph 0047 explains that a different of second or third time intervals is used for the data pulse to encompass different reference marks representing either of a logic zero or logic one); and when the data in the data field is a second logic, the pulse interval of the M first axis coordinate signals is equal to a second interval (paragraph 0047 explains that a different of second or third time intervals is used for the data pulse to encompass different reference marks representing the other of either of a logic zero or logic one), and an idle symbol interval of the header field and the trailer field is equal to a third interval (figures 1 and 2 show that the interval of the header field and the trailer field are different from that of the data field), wherein the first interval, the second interval and the third interval are unequal to paragraph 0048 explains that the time intervals are different from each other, as depicted in figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the data transmission taught by Friedrich into the system of Nagai et al. and Fuchikami et al. and Dearn et al. The rationale to combine would be to provide an improved and more flexible data communication and to make the duration of a data communication less error-prone (paragraph 0021 of Friedrich).
Regarding claim 4, Nagai et al. and Fuchikami et al. and Dearn et al. teaches the light emitting element matrix panel input device according to claim 1 and Nagai et al. also teaches wherein pulse widths of the N second axis coordinate signals change according to brightness of the corresponding light emitting element (paragraphs 0024-0025 explain that the luminance or brightness of the LED is controllable based on the control signals delivered as given in paragraphs 0026-0027 and 0029). Nagai et al. does not teach the device wherein each of the N second axis coordinate signals comprises a header field, a data field and a trailer field, wherein: when data in the data field is a first logic, a pulse interval of the N second axis coordinate signals is equal to a first interval; and when the data in the data field is a second logic, the pulse interval of then second axis coordinate signals is equal to a second interval, and an idle symbol interval of the header field and the trailer field is equal to a third interval, wherein the first interval, the second interval and the third interval are unequal to one another, wherein pulse widths of the N second axis coordinate signals change according to brightness of the corresponding light emitting element.
data signal depicted in figure 1 and described as an information packet in paragraph 0060-0061) comprises a header field (header section 2 of figure 1), a data field (middle section 3 or data field 5 of figure 1) and a trailer field (trailer section 4 of figure 1), wherein: when data in the data field is a first logic, a pulse interval of the N second axis coordinate signals is equal to a first interval (paragraph 0047 explains that a different of second or third time intervals is used for the data pulse to encompass different reference marks representing either of a logic zero or logic one); and when the data in the data field is a second logic, the pulse interval of the N second axis coordinate signals is equal to a second interval (paragraph 0047 explains that a different of second or third time intervals is used for the data pulse to encompass different reference marks representing the other of either of a logic zero or logic one), and an idle symbol interval of the header field and the trailer field is equal to a third interval (figures 1 and 2 show that the interval of the header field and the trailer field are different from that of the data field), wherein the first interval, the second interval and the third interval are unequal to one another (paragraph 0048 explains that the time intervals are different from each other, as depicted in figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the data transmission taught by Friedrich into the system of Nagai et al. and Fuchikami et al. and Dearn et al. The rationale to combine would be to provide an improved and more flexible data communication and to make the duration of a data communication less error-prone (paragraph 0021 of Friedrich).
Regarding claim 9, Nagai et al. and Fuchikami et al. and Dearn et al. teaches the light emitting element matrix panel input device according to claim 7 and Nagai et al. also teaches wherein pulse widths of the N coordinate signals change according to brightness of the corresponding light emitting element (paragraphs 0024-0025 explain that the luminance or brightness of the LED is controllable based on the control signals delivered as given in paragraphs 0026-0027 and 0029). Nagai et al. does not teach the device wherein each of the N coordinate signals comprises a header field, a data field and a trailer field, wherein: when data in the data field is a first logic, a pulse interval of the N coordinate signals is equal to a first interval; and when the data in the data field is a second logic, the pulse interval of the N coordinate signals is equal to a second interval, and an idle symbol interval of the header field and the trailer field is equal to a third interval, wherein the first interval, the second interval and the third interval are unequal to one another, wherein pulse widths of the M first axis coordinate signals change according to brightness of the corresponding light emitting element.
Friedrich teaches the device wherein each of the N coordinate signals (data signal depicted in figure 1 and described as an information packet in paragraph 0060-0061) comprises a header field (header section 2 of figure 1), a data field (middle section 3 or data field 5 of figure 1) and a trailer field (trailer section 4 of figure 1), wherein: when data in the data field is a first logic, a pulse interval of the N coordinate signals is equal to a first interval (paragraph 0047 explains that a different of second or third time intervals is used for the data pulse to encompass different reference marks representing either of a logic zero or logic one); and when the data in the data field is a second logic, the pulse interval of the N coordinate signals is equal to a second interval paragraph 0047 explains that a different of second or third time intervals is used for the data pulse to encompass different reference marks representing the other of either of a logic zero or logic one), and an idle symbol interval of the header field and the trailer field is equal to a third interval (figures 1 and 2 show that the interval of the header field and the trailer field are different from that of the data field), wherein the first interval, the second interval and the third interval are unequal to one another (paragraph 0048 explains that the time intervals are different from each other, as depicted in figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the data transmission taught by Friedrich into the system of Nagai et al. and Fuchikami et al. and Dearn et al. The rationale to combine would be to provide an improved and more flexible data communication and to make the duration of a data communication less error-prone (paragraph 0021 of Friedrich).
Regarding claim 13, Nagai et al. and Fuchikami et al. and Dearn et al. teaches the light emitting element matrix panel input device according to claim 11 and Nagai et al. also teaches wherein pulse widths of the M first axis coordinate signals change according to brightness of the corresponding light emitting element (paragraphs 0024-0025 explain that the luminance or brightness of the LED is controllable based on the control signals delivered as given in paragraphs 0026-0027 and 0029). Nagai et al. does not teach the device wherein each of the M first axis coordinate signals comprises a header field, a data field and a trailer field, wherein: when data in the data field is a first logic, a pulse interval of the M first axis coordinate signals is equal to a first interval; when the data in the data field is a second logic, the pulse interval of the M first axis coordinate signals is equal to a second interval, and an idle symbol interval of the 
Friedrich teaches the device wherein each of the M first axis coordinate signals (data signal depicted in figure 1 and described as an information packet in paragraph 0060-0061) comprises a header field (header section 2 of figure 1), a data field (middle section 3 or data field 5 of figure 1) and a trailer field (trailer section 4 of figure 1), wherein: when data in the data field is a first logic, a pulse interval of the M first axis coordinate signals is equal to a first interval (paragraph 0047 explains that a different of second or third time intervals is used for the data pulse to encompass different reference marks representing either of a logic zero or logic one); when the data in the data field is a second logic, the pulse interval of the M first axis coordinate signals is equal to a second interval (paragraph 0047 explains that a different of second or third time intervals is used for the data pulse to encompass different reference marks representing the other of either of a logic zero or logic one), and an idle symbol interval of the header field and the trailer field is equal to a third interval (figures 1 and 2 show that the interval of the header field and the trailer field are different from that of the data field), wherein the first interval, the second interval and the third interval are unequal to one another (paragraph 0048 explains that the time intervals are different from each other, as depicted in figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the data transmission taught by Friedrich into the system of paragraph 0021 of Friedrich).
Regarding claim 14, Nagai et al. and Fuchikami et al. and Dearn et al. teaches the light emitting element matrix panel input device according to claim 11 and Nagai et al. also teaches wherein pulse widths of the M first axis coordinate signals change according to brightness of the corresponding light emitting element (paragraphs 0024-0025 explain that the luminance or brightness of the LED is controllable based on the control signals delivered as given in paragraphs 0026-0027 and 0029). Nagai et al. does not teach the device wherein each of the M first axis coordinate signals comprises a data field and a trailer field, wherein a pulse interval of a first logic of the data field is defined as a first interval, a pulse interval of a second logic of the data field is defined as a second interval, and an interval of an idle symbol of the trailer field is defined as a third interval, wherein counts of idle symbols of the trailer field are adjusted according to a time length of the data field, so that the first axis coordinate signals have consistent lengths. 
Friedrich teaches the device wherein each of the M first axis coordinate signals (data signal depicted in figure 1 and described as an information packet in paragraph 0060-0061) comprises a data field (middle section 3 or data field 5 of figure 1) and a trailer field (trailer section 4 of figure 1), wherein a pulse interval of a first logic of the data field is defined as a first interval (paragraph 0047 explains that a different of second or third time intervals is used for the data pulse to encompass different reference marks representing either of a logic zero or logic one), a pulse interval of a paragraph 0047 explains that a different of second or third time intervals is used for the data pulse to encompass different reference marks representing the other of either of a logic zero or logic one), and an interval of an idle symbol of the trailer field is defined as a third interval (figures 1 and 2 show that the interval of the header field and the trailer field are different from that of the data field), wherein the first interval, the second interval and the third interval are unequal to one another (paragraph 0048 explains that the time intervals are different from each other, as depicted in figure 1), wherein counts of idle symbols of the trailer field are adjusted according to a time length of the data field, so that the first axis coordinate signals have consistent lengths (paragraph 0061 explains that the device “can determine the precise position at which a particular field within the middle section 3 or the trailer section 4 begins” to allow time-slotted data transmissions).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the data transmission taught by Friedrich into the system of Nagai et al. and Fuchikami et al. and Dearn et al. The rationale to combine would be to provide an improved and more flexible data communication and to make the duration of a data communication less error-prone (paragraph 0021 of Friedrich).
Response to Arguments
Applicant's arguments filed 12/23/21 have been fully considered but they are not persuasive. Applicant contends that the prior art does not teach the same receiving device as the instant application that is moveable by a user to observe the rules for encoding as claimed. The examiner disagrees. These features were not previously claimed and have now been rejected in view of Dearn et al. above. Dearn et al. teaches stylus 40 of figure 2 that is given in paragraph 0140 that “the stylus 34 may further include a photo detector 40 for capturing modulated light signals from said light source 38” to be a moveable receiving device that the user can move for interactions with the device “to enable two-way communication between the stylus and the host computing device” as given in paragraph 0140). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the receiving device stylus taught by Dearn et al. into the system of Nagai et al. and Fuchikami et al. The rationale to combine would be to enable two-way communication between the stylus and the host computing device (paragraph 0140 of Dearn et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260.  The examiner can normally be reached on Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PARUL H GUPTA/Primary Examiner, Art Unit 2627